Exhibit 10.7

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of December 11, 2008 by and between TEKELEC, a California corporation
("Borrower") and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 15, 2004, as previously amended by that certain First Amendment to
credit Agreement dated December 15, 2005, that certain Second Amendment to
Credit Agreement dated December 15, 2006 and that certain Third Amendment to
Credit Agreement dated December 15, 2007 (the "Credit Agreement").



WHEREAS, Bank and Borrower have agreed to terminate the Line of Credit under
Section 1.1 (a) of the Credit Agreement effective as of August 1, 2008 and to
continue the Credit Agreement solely as a letter of credit facility having a
maximum limit of $5,000,000 as set forth in this Fourth Amendment, and have
agreed to amend the Credit Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1. The defined terms "Line of Credit", "Line of Credit Note" and "Prime Rate"
are deleted in their entirety.

"Maturity Date" means December 15, 2009.

The following defined terms are inserted in appropriate alphabetical order:

"Base Rate" means, for any day, a fluctuating rate equal to the highest of (i)
the Prime Rate in effect on such day, (ii) a rate determined by Bank to be one
and one-half percent (1.50%) above Daily One Month LIBOR, and (iii) the Federal
Funds Rate plus one and one-half percent (1.50%).

"Daily One Month LIBOR" means, for any day, the rate of interest equal to LIBOR
then in effect for delivery for a one (1) month period.

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers for the
immediately preceding day, as published by the Federal Reserve Bank of New York;
provided that if

--------------------------------------------------------------------------------



no such rate is so published on any day, then the Federal Funds Rate for such
day shall be the rate most recently published.

"LIBOR" means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8 of 1%) and determined pursuant to the following formula:

LIBOR =

           Base LIBOR           

   

100% - LIBOR Reserve Percentage

 

"Base LIBOR" means the rate per annum for United States dollar deposits quoted
by Bank for the purpose of calculating effective rates of interest for loans
making reference to the Daily One Month LIBOR Rate, as the Inter-Bank Market
Offered Rate in effect from time to time for delivery of funds for one (1) month
in amounts approximately equal to the principal amount of such loans. Borrower
understands and agrees that Bank may base its quotation of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Bank in its discretion deems appropriate including, but not limited
to, the rate offered for U.S. dollar deposits on the London Inter-Bank Market.

"LIBOR Reserve Percentage" means the reserve percentage prescribed by the Board
of Governors of the Federal Reserve System (or any successor) for "Eurocurrency
Liabilities" (as defined in Regulation D of the Federal Reserve Board, as
amended), adjusted by Bank for expected changes in such reserve percentage
during a one (1) month period.

"Prime Rate" means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank's base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

2. Sections 1.1 is deleted in its entirety, and the following is inserted in
lieu thereof:

"SECTION 1.1. LETTER OF CREDIT LINE.

(a) Subject to the terms and conditions of this Agreement, Bank hereby agrees
from time to time during the term hereof to issue or cause an affiliate to issue
standby letters of credit in either USD or OAC for the account of Borrower for
corporate purposes (each, a "Letter of Credit"); provided however, that the
aggregate undrawn amount of, and the aggregate amount drawn and not yet
reimbursed under, all outstanding Letters of Credit shall not at any time exceed
the USD Equivalent Amount of Five Million Dollars ($5,000,000.00) (the "Letter
of Credit Line"), provided however, that any OAC-denominated Letters of Credit
shall reduce the availability under the Letter of Credit Line by an amount equal
to 120% of the undrawn USD Equivalent Amount of such

--------------------------------------------------------------------------------

outstanding OAC-denominated Letters of Credit. The form and substance of each
Letter of Credit shall be subject to approval by Bank, in its reasonable
discretion. Except as expressly provided in paragraph 1.1(b) below, (X) each
Letter of Credit shall be issued for a term not to exceed 12 months, as
designated by Borrower, and (Y) no Letter of Credit shall have an expiration
date subsequent to the Maturity Date. Each Letter of Credit shall be subject to
the additional terms and conditions of the Letter of Credit Agreements,
applications and any related documents required by Bank and agreed to by
Borrower in connection with the issuance thereof. Bank shall exercise its rights
with respect to any collateral in the Pledged Account for repayment of the
amount of any drawing under any Letter of Credit (and Borrower shall be liable
to Bank for any costs in connection therewith to the extent any such collateral
is other than cash). If there are insufficient assets in the Pledged Account to
repay any such drawing, Bank shall debit any other account maintained by
Borrower with Bank for the amount of any shortfall in the Pledged Account. In
the event any amounts remain due and owing to Bank, Borrower shall immediately
pay to Bank the full USD Equivalent Amount of any such due and owing amounts,
together with interest thereon from the date such drawing is paid to the date
such amount is fully repaid by Borrower, at the Base Rate. In the event of a
conflict between the terms of the Letter of Credit Agreement and this Agreement,
the terms of this Agreement shall prevail.

(b) As part of (and not in addition to) the Letter of Credit Line described in
the preceding paragraph (i) Bank agrees that, subject to the conditions set
forth herein, certain Letters of Credit may have a term greater than twelve
months and an expiration date subsequent to the maturity date of the Letter of
Credit (such Letters of Credit being referred to as "Post Maturity Letters of
Credit"). No Post Maturity Letter of Credit shall have an expiration date
subsequent to December 15, 2010. The aggregate undrawn amount of, and the
aggregate amount drawn and not yet reimbursed under, all outstanding Post
Maturity Letters of Credit shall not at any time exceed the USD Equivalent
Amount of Five Million Dollars ($5,000,000.00). Borrower shall continue to
maintain Sufficient Assets in the Pledged Account with respect to the Post
Maturity Letters of Credit, for so long as any Post Maturity Letter of Credit is
outstanding, as collateral security for the repayment of any drawings made under
any Post Maturity Letters of Credit and Borrower hereby grants to Bank a
security interest in all such Sufficient Assets. Borrower shall deliver to Bank
any additional agreements and documents reasonably requested by Bank to evidence
such security interest and control of the Sufficient Assets so delivered. Each
drawing paid under a Post Maturity Letter of Credit that occurs on or after the
maturity date of the Letter of Credit Line shall be immediately paid by Borrower
to Bank in full in the USD-Equivalent Amount drawn, and in any event no later
than the first Business Day after borrower receives notice of such drawing. In
the event that Borrower fails to pay the amounts set forth in the preceding
sentence by the first Business Day after demand therefor, Borrower agrees that
Bank in its sole discretion, may debit any account maintained by Borrower with
the Bank or apply any of the collateral for the amount of any such drawing.
Borrower's obligations under the Credit Agreement shall survive the maturity
date of the Line of Credit. "

--------------------------------------------------------------------------------

(c) The Letters of Credit Identified on Schedule 1 hereto that are outstanding
as of the date hereof shall be deemed to be Letters of Credit hereunder."

3. Section 1.2(c) is hereby amended by deleting the words "Line of Credit" in
the third line thereof and inserting in lieu thereof the words "Letter of Credit
Line".

4. Section 2.5 is hereby amended by deleting the words "June 30, 2007" in the
second line thereof and inserting the words "June 30, 2008" in lieu thereof.

5. The Agreement is hereby amended by adding the following as Section 2.12
thereof:

"Section 2.12. Other Loan Documents. All of the Loan Documents previously
executed by Borrower remain in full force and effect, and are binding on and
enforceable against Borrower in accordance with their respective terms,
including without limitation the Letter of Credit Agreement dated December 15,
2007, the Security Agreement dated December 15, 2004 and the Securities Account
Control Agreement dated December 15, 2004."

6. The introductory paragraph of Section 3.1 of the Agreement is hereby amended
by (a) deleting the words "Initial Extension of Credit" in the first line
thereof and inserting the words "Effectiveness of this Fourth Amendment to
Credit Agreement", and (b) deleting the words ""extend any credit" in the second
line thereof and inserting the words "issue any Letter of Credit" in lieu
thereof.

7. Section 3.1(b) of the Agreement is hereby deleted in its entirety, and the
following is inserted in lieu thereof:

"(b) Documentation. Bank shall have received, in form and substance reasonably
satisfactory to Bank, each duly executed, this Amendment and such other
documents as Bank may require under any other Section of this Agreement."

8. Section 3.1(c) of the Agreement is hereby amended by deleting the words "June
30, 2007" in the first line thereof and inserting the words "June 30, 2008" in
lieu thereof.

9. The introductory paragraph of Section 3.2 is hereby amended by (a) deleting
the words "EACH EXTENSION OF CREDIT" in the first line thereof and inserting the
words "ISSUANCE OR EXTENSION OF ANY LETTER OF CREDIT" in lieu thereof, and (b)
deleting the words "make each extension of credit" in the second line thereof
and inserting the words "issue or extend each Letter of Credit"; and Section
3.2(c) is hereby amended by deleting the words "advance or".



--------------------------------------------------------------------------------



10. The introductory paragraph to Article IV of the Agreement is hereby amended
by deleting the words "Bank remains committed to extend credit to Borrower" and
inserting the words "any Letter of Credit remains outstanding or Bank remains
committed to issue any Letter of Credit" in lieu thereof.

11. Effective as of August 1, 2008, Section 4.3 is hereby amended by deleting
the existing paragraphs "(a)" and "(b)" of such section and replacing same with
the following new paragraphs:

"(a) not later than 5 days after request by Bank to be no sooner than 90 days
after the end of each fiscal year, an audited financial statement of Borrower,
prepared by certified public accountants acceptable to Bank to include any
balance sheet, income statement, statement of cash flows and footnotes, and
copies of Borrower's filed 10K report for such year if such information has not
been filed with the Securities and Exchange Commission and is not available on
the EDGAR site at www.sec.gov or any successor government site;

(b) not later than 5 days after request by Bank to be no sooner than 45 days
after the end of each fiscal quarter, a financial statement of Borrower,
prepared by Borrower as of the end of each fiscal quarter, to include balance
sheet, income statement and statement of cash flows, and copies of Borrower's
filed 10Q report for Borrower's most recent fiscal Quarter if such information
has not been filed with the Securities and Exchange Commission and is not
available on the EDGAR site at www.sec.gov or any successor government site;"

12. Section 4.9(a) is hereby amended by deleting the words "September 30, 2007"
in each of the second and third lines thereof, and inserting the words
"September 30, 2008" in lieu thereof.

13. Except as expressly set forth herein, all terms and conditions of the Credit
Agreement remain in full force and effect as may have been previously amended,
without waiver or modification.

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed as of the day and year first written above.

 

Wells Fargo Bank,

TEKELEC

NATIONAL ASSOCIATION

 

 

By:

William H. Everett

 

By:

Fareed Ajani

 

Title:

EVP & CFO

 

Title:

Vice President

 